Citation Nr: 1103078	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  01-07 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for a postoperative scar of the left shoulder.


REPRESENTATION

Veteran represented by:	Virginia Girard-Brady, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1979 to November 
1981.

This matter comes before the Board of Veterans' Appeals (Board) 
from a February 2001 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama, that 
denied the Veteran's claim for service connection for a 
postoperative scar of the left shoulder.  In February 2002, the 
Board granted service connection for the postoperative scar.  By 
a February 2002 rating decision, the RO granted a noncompensable 
(0 percent) disability rating for the postoperative scar of the 
left shoulder, effective August 16, 2000.  The Veteran continued 
to appeal for a higher rating.  In a May 2005 rating decision, 
the RO increased the disability rating for the postoperative scar 
from noncompensable to 10 percent, effective August 16, 2000.  As 
the rating assigned is less than the maximum available rating, 
the issue remained on appeal.  See AB v. Brown, 6 Vet. App. 35, 
38 (1993).  

In a May 2006 decision, the Board remanded the claim for an 
additional examination of the Veteran and readjudication of the 
claim.  Following the Board Remand, the RO incorrectly determined 
that the Veteran had withdrawn this claim from his appeal.  The 
Veteran and his representative indicated that this claim was 
never withdrawn.  Thus, the claim now returns to the Board for 
appellate consideration.

The Veteran testified at a Travel Board hearing in November 2001 
before a Veterans Law Judge (VLJ).  A transcript of that hearing 
is of record.  Following the May 2006 remand, the Veteran's 
appeal, to include claims filed after this remand, was reassigned 
to a different VLJ.  Therefore, this claim is now being addressed 
by a panel, which includes the VLJ who conducted the Board 
hearing.  See generally 38 C.F.R. § 20.707 (2010).  Since the 
Veteran did not testify at a Board hearing regarding his other 
issues on appeal, those issues will be addressed in a separate 
non-panel Board decision.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the Veteran if further action is 
required.


REMAND

Inasmuch as the Board regrets the additional delay of this 
matter, a remand is required before the claim can be properly 
adjudicated.  

Following the Board's May 2006 remand, the RO afforded the 
Veteran a VA examination to examine his service-connected 
postoperative scar of the left shoulder in June 2006.  The RO 
then readjudicated the Veteran's claim in a June 2006 
Supplemental Statement of the Case (SSOC).  

Subsequently, in February 2009, the Veteran was afforded another 
VA examination which included examination of the service-
connected postoperative scar of the left shoulder.  The RO did 
not issue another SSOC for the claim following the February 2009 
VA examination.  The February 2009 VA examination was received 
prior to the certification and return of the appeal to the Board.  
While some evidence may be the subject of a waiver of 
consideration by the Agency of Original Jurisdiction, this is 
only possible for evidence received after certification.  See 38 
C.F.R. §§ 19.37(a) and (b), 20.1304(c) (2010).  Thus, the Board 
may not consider the evidence in the first instance and remand is 
necessary to correct the due process error.

Accordingly, the case is REMANDED for the following action:

The RO should readjudicate the Veteran's 
claim in light of the additional evidence.  
If the claim is not granted to his 
satisfaction, send the Veteran and his 
representative a SSOC and give them an 
opportunity to respond to it before returning 
the file to the Board for further appellate 
consideration of the claim.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



____________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals




____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

